     Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 1 of 21




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION



WSOU INVESTMENTS LLC D/B/A             C.A. NO. 6:20-cv-00490-ADA
BRAZOS LICENSING AND                   C.A. NO. 6:20-cv-00491-ADA
DEVELOPMENT,                           C.A. NO. 6:20-cv-00493-ADA
                                       C.A. NO. 6:20-cv-00497-ADA
          Plaintiff,

    v.

ZTE CORPORATION, ZTE (USA) INC.
AND ZTE (TX), INC.,

          Defendants.




         DEFENDANTS’ SUR-REPLY CLAIM CONSTRUCTION BRIEF
        Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 2 of 21




                                             TABLE OF CONTENTS

I.     U.S. PATENT NO. 7,203,505 (CASE NO. 6:20-CV-00497-ADA) ...................................1

       A.     Disputed Term 1: “a formatter to format the received data into at least one
              SMS (Short Message Service) message” “formatting” / “formatter to
              format” (Claims 1, 14, and 23) ................................................................................1

              1.         This Term is Subject to 35 U.S.C. §112(f) ..................................................1

              2.         The ’505 Patent Specification Fails To Describe The “Formatter”. ............2

       B.     Disputed Term 2: “data message receiver” (Claim 14) ...........................................3

       C.     Disputed Term 3: “SMS (Short Message Service)” (Claims 1, 14, and 23) ............4

II.    U.S. PATENT NO. 8,179,960 (CASE NO. 6:20-CV-00490-ADA) ...................................5

       A.     Disputed Term 1: “virtual reference” (Claims 1, 2, 3, 9, 10, 15-17, 23, and
              24) ............................................................................................................................5

       B.     Disputed Term 2: “does not represent any portion of any individual frame
              of the original video signal” (Claims 1, 9, 15, and 23) ............................................6

       C.     Disputed Term 3: “minimize differences” (Claims 3 and 17) .................................6

III.   U.S. PATENT NO. 8,730,905 (CASE NO. 6:20-CV-00491-ADA) ...................................8

       A.     Disputed Term 1: “during a time interval between data transmission
              intervals during the transmission period” (Claims 4 and 15) ..................................8

       B.     Disputed Term 2: “at least one frequency channel indicator” (Claims 5 and
              16) ............................................................................................................................9

       C.     Disputed Term 3: “causing the transmission of the reservation message on
              each frequency band separately” (Claims 9 and 21) ..............................................10

              1.         “Different times” for transmitting different reservation messages ............10

              2.         “Different frequency bands” for transmitting different reservation
                         messages ....................................................................................................10

              3.         “Different PLCP and MAC headers” for different reservation
                         messages ....................................................................................................11

IV.    U.S. PATENT NO. 9,294,060 (CASE NO. 6:20-CV-00493-ADA) .................................12

       A.     Disputed Term 1: “extracting a feature vector” (Claims 1 and 10) .......................12



                                                                  i
       Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 3 of 21

                                                                                                                            Page


     B.        Disputed Term 2: “level value is attenuated” (Claims 1 and 10) ..........................13

     C.        Disputed Term 3: “spectral shape parameter” (Claims 1 and 10) .........................14

V.   CONCLUSION ..................................................................................................................15




                                                              ii
             Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 4 of 21




                                                TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

Cases

Berkheimer v. HP Inc.,
   881 F.3d 1360 (Fed. Cir. 2018)................................................................................................14

Halliburton Energy Servs. V. M-I LLC,
   514 F.3d 1244 (Fed. Cir. 2008)............................................................................1, 6, 11, 13, 14

Nautilus Inc. v. Biosig Instruments, Inc.,
   572 U.S. 898 (2014) ...................................................................................................................9

Novo Indus., L.P. v. Micro Molds Corp.,
   350 F.3d 1348 (Fed. Cir. 2003)............................................................................................9, 11

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005) (en banc) .................................................................................1

Secor View Techs. LLC v. Nissan N. Am., Inc., No. 12-3306 (FSH),
   2013 WL 6147788 (D.N.J. Nov. 21, 2013) .............................................................................14

Toshiba Corp. v. Imation Corp.,
   681 F.3d 1358, 1369 (Fed. Cir. 2012)......................................................................................15

Widevine Techs., Inc. v. Verimatrix, Inc.,
   2009 WL 3734106 (E.D. Tex. 2009) .........................................................................................2

Statutes

35 U.S.C. § 112(a) ...........................................................................................................................3

35 U.S.C. § 112(b) ...............................................................................................1, 3, 6, 8, 9, 12, 13

35 U.S.C. § 112(f) ........................................................................................................................1, 2




                                                                     iii
           Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 5 of 21




I.        U.S. Patent No. 7,203,505 (Case No. 6:20-cv-00497-ADA) 1

          A.     Disputed Term 1: “a formatter to format the received data into at least one
                 SMS (Short Message Service) message” “formatting” / “formatter to format”
                 (Claims 1, 14, and 23)

         WSOU’s Proposed                        Defendants’ Proposed Construction
          Construction
    Plain and ordinary meaning   “Governed by 35 U.S.C. § 112(f)
                                 Function: formatting the received data into at least one SMS
                                 (Short Message Service) message
                                 Indefinite under 35 U.S.C. § 112(b); specification fails to
                                 describe it
                                 Structure: none disclosed.”
                 1.     This Term is Subject to 35 U.S.C. §112(f)

          The prosecution history of the ’505 patent confirms that the claimed “formatting” term is

subject to 35 U.S.C. § 112(f) and is not generic, nor well-known function of a mobile phone. For

example, during prosecution of the ’505 patent, in response to the Office Action dated December

16, 2004, the Applicant vehemently argued that “formatting of data to be synchronized into an

SMS messages” is “a fundamental feature of the present invention.” See ZTE Defendants

Opening Brief, Ex. 13; Prosecution history, p. 72 (emphasis added). “The prosecution history is

another tool to supply the proper context for claim construction because it demonstrates how the

inventor understood the invention.” Phillips v. AWH Corp., 415 F.3d 1303, 1317 (Fed. Cir. 2005).

          And, as discussed below, WSOU fails to point out any structure necessary to perform the

recited formatting function; and the formatting is not generic function of a mobile phone.


1
  As a preliminary matter, WSOU generally alleges that Defendants’ filing of Inter Partes Review
(IPR) petitions at U.S. Patent and Trademark Office (USPTO) indicate that the claims are not
indefinite. This is incorrect. First, a claim is not definite merely because a party “can ascribe some
meaning to a patent's claims.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2130, 189 L.
Ed. 2d 37 (2014) (emphasis in original). Second, the PTAB has no jurisdiction to consider
indefiniteness arguments in IPR proceedings. See 35 U.S.C. § 311(b). All pending IPR petitions
expressly reserve the right to advance this very indefiniteness position in the litigation, so WSOU’s
complaints of inconsistency has little merit. And for each disputed issue, the IPR petitions adopt
WSOU’s proposed constructions and do not weigh in here on whether the respective terms are
indefinite.

                                                   1
         Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 6 of 21




Therefore, a POSITA would not understand the structure of the “formatter” without disclosure of

it in the specification. A POSITA would not even understand the claimed “formatter” is hardware

or software. As such, the claims defeat “the public notice function of patent claims.” Halliburton

Energy Servs. V. M-I LLC, 514 F.3d 1244, 1249 (Fed. Cir. 2008).

       Further, courts have previously recognized that these similar terms connote functions, not

structure. See Widevine Techs., Inc. v. Verimatrix, Inc., 2009 WL 3734106, at *14-15 (E.D. Tex.

2009) (finding (1) “receiving a packet,” (2) “examining a payload portion of the packet …,” (3)

“communicating the selectively encrypted portions over the network in a packet”; (4) “receiving

the communicated packet”; and (5) “parsing the received packet …” to be functions that lacked

algorithmic support). Therefore, the terms “formatter” and “formatting” should be construed as

means-plus-function terms under 35 U.S.C. § 112(f) and indefinite under 35 U.S.C. § 112(b).

               2.     The ’505 Patent Specification Fails To Describe The “Formatter”.

       In reply, WSOU reiterates and alleges that the ’505 patent specification discloses the

structure for the claimed “formatter.” However, the portions cited by WSOU merely describe

generic SMS function of a mobile terminal, WSOU Reply Brief, pp. 1-2, but not the recited

function−formatting a received message data into an SMS message. This recited formatting is

not generic SMS function of a mobile terminal, as discussed below.

       First, WSOU provides portions such as “a mobile terminal device comprising,” that

“[m]odern-day mobile terminals, such as mobile telephones, have been provided with the SMS

(Short Message Service) capability,” and that “[i]t is noted that SMS standards provide for sending

multiple short messages which are combined by the recipient,” and argues that these portions show

that the SMS standard was well known at the time of the invention. WSOU Reply Brief, pp. 1-2.

WSOU is incorrect. The full specification, for context, does not disclose that “formatting” is a

generic function of a mobile terminal. See the ’505 patent, 1:64-2:17. Rather, the ’505 patent
                                                2
         Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 7 of 21




specification discloses that the generic, well-known SMS standard only allows a mobile terminal

to send a message to an SMS center, and the SMS center handles and manages the SMS message,

and forwards the SMS the message to the recipient. That is, the formatting is done by the SMS

message center. The ’505 patent claims, however, require that the formatting is performed by a

mobile terminal and the mobile terminal transmits the formatted SMS message to the recipient.

Therefore, the claimed formatting is not generic SMS function of a mobile terminal, and yet, the

’505 patent specification does not disclose any structure necessary to perform the function of the

formatter. One skilled in the art would not know whether the “formatter” is hardware or software.

       Second, WSOU also alleges that the “SMS programming in the mobile terminal”

mentioned in the ’505 patent specification confirms SMS formatting capability. WSOU Reply

Brief, p. 2. WSOU is incorrect. The full references specification disclosure, ’505 patent, 4:23-31,

merely discloses that the SMS programming provides capability of increasing the size of the

message provision. However, the ’505 patent specification does not disclose that the SMS

programming performs the recited function of the “formatter”, i.e., formatting the received data

into at least one SMS message. Therefore, WSOU is incorrect.

       Third, WSOU further alleges that the “SMS protocol” mentioned in the ’505 patent

specification confirms SMS formatting capability. WSOU Reply Brief, p. 2. WSOU is incorrect.

Again, the full referenced disclosure, ’505 patent, 4:46-52, discloses a SMS protocol, not a

structure. It is well-known in the art that a protocol is a set of rules that govern communications

on a network. An SMS protocol is just a set of rules but not a structure that necessary to perform

the function of the formatter. Therefore, WSOU did not and cannot point out a portion of the ’505

patent specification that discloses a structure necessary to perform the function of the formatter.

       B.      Disputed Term 2: “data message receiver” (Claim 14)

       Defendants notified the Court and WSOU the withdrawal of claim construction for this
                                                 3
         Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 8 of 21




term. Thus, the dispute is moot.

       C.      Disputed Term 3: “SMS (Short Message Service)” (Claims 1, 14, and 23)

      WSOU’s Proposed                          Defendants’ Proposed Construction
       Construction
Plain and ordinary meaning      “Cellular based messages of limited size consisting of text and
                                numbers.”
       First, contrary to WSOU’s allegation (WSOU Reply Brief, p. 4), Defendants did not admit

that no construction is necessary for this term. The problem with the WSOU’s allegation is that

WSOU mistakenly considers the “cellular-based” feature of an SMS message as all the features

that an SMS message has. The “cellular-based” feature is only one aspect of an SMS message. An

SMS message also have some other features, for example, size limitation, type of data, etc. The

’505 patent specification also describes such features. For example, “SMS allows a single short

message of up to one hundred sixty characters of text in length to be sent from a sender to a

recipient.” The ’505 patent, 2:1-3 (emphasis added). Therefore, WSOU’s understanding of SMS

message is incorrect and WSOU’s argument is also incorrect.

       Second, in its Reply Brief, WSOU admits that it is uncontested that an SMS message is

“cellular-based.” WSOU Reply Brief, p. 4. However, contrary to this admission, WSOU also raises

objection to Defendants’ “cellular-based” construction. In particular, WSOU first alleged that

“Defendant’s proposed construction is vague and confusing. For example, it is unclear what

Defendant intends as to a “cellular based message[].”” WSOU Opening Brief, p. 8. WSOU now

alleges that “Defendant’s intention as to “cellular-based” is still confusing.” WSOU Reply Brief,

p. 5. This contradiction further confirms that claim construction is necessary here.

       For instance, in WSOU’s strawman argument it argues that Defendants “expressly

contradict [their] own contention that SMS messages are exclusively cellular-based.” WSOU

Reply Brief, p. 5. This argument, however, is a poor attempt for WSOU to confuse an SMS center


                                                 4
         Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 9 of 21




and a cellular/IP network gateway. A SMS center is not a gateway that converts an SMS message

into an IP-based message. An SMS center handles and manages SMS messaging but it is still in a

cellular network. It has nothing to do with a gateway. Additionally, an SMS message can be

transmitted within a cellular network without converting into an IP message, for example, between

two mobile terminals via an SMS center. An SMS message can also be transmitted between a

mobile network and a server computer by converting the SMS message into an IP message by a

cellular/IP network gateway (as shown in the annotated FIG. 1 of the ’505 from ZTE Defendants’

Opening Brief, p. 12). An SMS center may also be involved in this process, and because of the

existence of these different paths of transmissions and different types of data compatible to

different networks, construction of the term is necessary.

II.    U.S. Patent No. 8,179,960 (Case No. 6:20-cv-00490-ADA)

       A.      Disputed Term 1: “virtual reference” (Claims 1, 2, 3, 9, 10, 15-17, 23, and 24)

      WSOU’s Proposed                          Defendants’ Proposed Construction
       Construction
 a group of pixels (e.g., a    A group of pixels used as reference material for encoding
 block) that is used as        portions of the video signal, but that does not comprise or
 reference material for        represent any portion of the actual video sequence to be
 encoding portions of the      displayed.
 video signal (e.g., a motion-
 compensated inter-predicted
 block), but that does not
 comprise or represent any
 portion of the actual video
 sequence to be displayed.
       As previously addressed in Defendants’ Opening Brief, the construction of this term

“virtual reference” should not include “a block” or “a motion-compensated inter-predicted block”

from the specification because independent claims (i.e., claims 1, 9, 15, and 23) do not limit the

“virtual reference” to a block. In fact, the independent claims do not recite any block, and the

claimed “virtual reference” can be a group of blocks, a slice, or a frame, rather than a block.


                                                 5
        Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 10 of 21




       B.      Disputed Term 2: “does not represent any portion of any individual frame of
               the original video signal” (Claims 1, 9, 15, and 23)

      WSOU’s Proposed                          Defendants’ Proposed Construction
       Construction
Plain and ordinary meaning   “Data generated based on a portion of a video signal but not to
                             be displayed with the video signal.”
       WSOU argues that the full claim phrase provides all of the context and requirements

necessary and alleges that Defendants provide nothing for support their arguments. WSOU Reply

Brief, p. 6. WSOU is incorrect. As discussed in Defendants’ Opening Brief, p. 15, there are

different interpretations for the term even in view of the full claim phrase.

       Because the scope of the claims is not “sufficiently definite to inform the public of the

bounds of the protected invention,” the claims defeat the public notice function and the claims

should be found invalid. Halliburton Energy Servs. V. M-I LLC, 514 F.3d 1244, 1249 (Fed. Cir.

2008). Therefore, WSOU is incorrect, and claim construction is required here.

       C.      Disputed Term 3: “minimize differences” (Claims 3 and 17)

      WSOU’s Proposed                          Defendants’ Proposed Construction
       Construction
Plain and ordinary meaning        “Indefinite under 35 U.S.C. § 112(b).”
       The term is a term of degree, but the ’960 patent fails to provide the standard for minimizing

the claimed differences. WSOU did not dispute that the term “minimize differences” is a term of

degree. WSOU Reply Brief, pp. 7-8. However, WSOU argues that the specification provides a

standard for measuring that degree. Id. WSOU is incorrect.

       The critical point that WSOU fails to address is that specification disclosures—even the

ones cited by WSOU—are detached from the claims. The disclosed “differences” from the

specification disclosures are completely different from the “differences” recited in the claims –

differences between said identified video blocks and the generated virtual reference data.




                                                  6
        Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 11 of 21




       WSOU randomly points to any “differences” mentioned in the specification, rather than

the specifically claimed “differences.” Therefore, WSOU fails to provide a portion of the

specification that describes the standard for minimizing the differences — differences between

the identified video blocks and generated virtual reference data, as recited in the claims. Indeed,

the claims and specification do not give any indication as to how to determine when the difference

between said identified video blocks and the generated virtual reference data is minimized.

       First, WSOU references video coding standards as allegedly disclosing minimizing

differences. WSOU Reply Brief, pp. 7-8. WSOU points to two paragraphs of the Background

section. The ’960 patent, 1:15-34. The first paragraph is merely an introductory description

regarding the well-known block-based, motion-compensated prediction scheme of standard video

codecs. However, the video coding standards have nothing to do with minimizing differences

between identified video blocks and generated virtual reference data because the description does

not provide any guidance regarding how to determine the minimal difference between the

identified video block and generated virtual reference data. The second paragraph is merely a

general description about block-based coding, i.e., intra-coding and inter-coding.

       Second, the “differences” WSOU references from the specification are completely

different from the “differences” recited in the claims. In particular, the “differences” mentioned in

the second paragraph, the ’960 patent, 1:15-34, is “differences between the reference and the block

to be coded” in inter-coding scheme, which is known as “error term” or “prediction error” in the

art. On the other hand, the “differences” recited in the claims are “differences between said

identified video blocks and the generated virtual reference data.” According to the ’960 patent

specification, the identified video blocks of the claims are not the blocks to be coded. As such, the




                                                 7
        Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 12 of 21




specification fails to provide support for minimizing the difference between the identified video

blocks and the generated virtual reference data as claimed.

       Third, the same holds true for WSOU’s referenced H.264 disclosure—that it fails to

disclose the claimed “differences”. The ’960 patent, 3:62-4:11. This paragraph merely describes

the general feature of the H.264 standard encoder. In particular, the “difference” mentioned in this

paragraph is a “difference between the discrete cosine transform (DCT) coefficients of the

predicted pixels and the DCT coefficients of the actual pixels.” This difference is quantized to

serve as the error, and the encoding is more efficient if this difference is equal to zero. However,

this “difference” is not the same claimed “difference.” As such, this paragraph is completely

irrelevant for determining the standard for minimizing differences between the identified video

blocks and the generated virtual reference data, and does not describe what is the minimal

difference between the identified video blocks and the generated virtual reference data.

III.   U.S. Patent No. 8,730,905 (Case No. 6:20-cv-00491-ADA)

       A.      Disputed Term 1: “during a time interval between data transmission
               intervals during the transmission period” (Claims 4 and 15)

       WSOU’s Proposed                         Defendants’ Proposed Construction
        Construction
Plain and ordinary meaning     “Indefinite under 35 U.S.C. § 112(b).”
       WSOU argues that the claim language itself is fully descriptive, and that the specification

also provides exemplary embodiments. WSOU Reply Brief, p. 9. WSOU is incorrect.

       For instance, WSOU argues that FIG. 3 illustrates that the reservation response message

(“OK”) is transmitted and received in a time period during the transmission period (TXOP) and

between data transmission intervals (DATA). This is incorrect as already explained in ZTE

Defendants’ Opening Brief, p. 20. The overlap between the time intervals and data transmissions

creates ambiguities for this term. For example, if the reservation response message (“OK”) is


                                                 8
        Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 13 of 21




transmitted and received during the time interval 3 (e.g., long pink arrow from annotated Fig. 3,

Defendants’ Opening Brief), the OK message can be transmitted during data transmission interval

2 (e.g., horizontal blue block), because the data transmission interval 2 is within the time interval

3. Therefore, a POSITA would not understand whether the OK message is transmitted and received

during a data transmission interval or during a time interval between data transmission intervals.

       The problem with WSOU’s arguments is that WSOU completely ignores, without

providing any reasoning, the existence of the data transmission interval 2 within the time interval

3, which causes ambiguity of the claim. Therefore, the term is “not amenable to construction”

without a speculation or a blind guessing, and thus the term is indefinite. See Novo Indus., L.P. v.

Micro Molds Corp., 350 F.3d 1348, 1353 (Fed. Cir. 2003).

       B.      Disputed Term 2: “at least one frequency channel indicator” (Claims 5 and
               16)

      WSOU’s Proposed                           Defendants’ Proposed Construction
       Construction
Plain and ordinary meaning    “Indefinite under 35 U.S.C. § 112(b).”
       WSOU argues that the plain language of the claim itself provides that the “at least one

frequency channel indicator” is an indicator of at least one additional frequency band. WSOU

Reply Brief, p. 10. WSOU is incorrect.

       As explained in Defendants’ Opening Brief—which WSOU catastrophically fails to

address—according to the claim language, the ‘at least one’ can specify the ‘frequency channel’,

alternatively, can specify the ‘indicator.’ Defendants’ Opening Brief, pp. 21-22. WSOU’s Reply

Brief fails to address the ambiguity of the “at least one” modifier.

       Therefore, the claims, even if read in light of the intrinsic record, fail to inform those skilled

in the art about the scope of the invention with reasonable certainty. Nautilus, Inc. v. Biosig

Instruments, Inc., 572 U.S. 898, 901 (2014).


                                                   9
        Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 14 of 21




       C.      Disputed Term 3: “causing the transmission of the reservation message on
               each frequency band separately” (Claims 9 and 21)

      WSOU’s Proposed                          Defendants’ Proposed Construction
       Construction
Plain and ordinary meaning      “Indefinite under 35 U.S.C. § 112(b).”
       WSOU argues that that this term should be given its plain and ordinary meaning. However,

as discussed below, the portions WSOU cites for its arguments introduce more ambiguity to the

claims. WSOU Reply Brief, pp. 10-12.

       For instance, according to WSOU’s reply arguments, the term—in particular the “separate”

term—can be construed at least the following three different ways—all of which remove clarity

from the claimed term.

               1.      “Different times” for transmitting different reservation messages

       WSOU cites the following portion of the specification:

              In the embodiments of FIGS. 3 and 4, the reserving STA is
              configured to reserve the channels by transmitting the reservation
              messages individually on the channels being reserved (one
              reservation message at a time).
       The ’905 patent, 10:20-23 (emphasis added), and FIGs. 3 and 5.


       These citations, as referenced by WSOU, suggest that the term “separately” means

different times for transmitting different reservation messages, i.e., one reservation message at a

time, as shown in FIG. 3 of the ’905 patent. In particular, as shown in FIG. 3, the three reservation

messages (RES) are transmitted at different times. The opposite feature is shown in FIG. 5, where

the two reservation messages RES are transmitted at the same time.

               2.      “Different frequency bands” for transmitting different reservation
                       messages

       WSOU also argues that “Figures 3 and 5 (reproduced below) illustrate the above

embodiments, where the reservation messages (RES) are transmitted one at a time (Figure 3), and


                                                 10
        Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 15 of 21




where the reservation messages are transmitted concurrently (Figure 5), but in both cases, the

reservation messages are transmitted on each frequency band separately.” WSOU Reply Brief,

p. 11 (emphasis added). Thus, WSOU further argues that the term “separately” does not mean

different times, rather, the term means different frequency bands at which corresponding different

reservation messages are transmitted.

               3.     “Different PLCP and MAC headers” for different reservation
                      messages

       WSOU also cites the following portion of the specification:

              In the embodiment of FIG. 5, the reserving STA is configured to
              transmit the reservation messages concurrently on a plurality of
              channels that are to be reserved. Accordingly, each reservation
              message comprises separate PLCP and MAC (Medium Access
              Control) headers. An advantage of providing separate messages,
              e.g. 20 MHz bandwidth, is that even those communication
              apparatuses supporting only IEEE 802.11a are able to receive the
              reservation messages and apply the NAV setting.
       The ’905 patent, 10:23-31 (emphases added).

       Thus, according to this citation, the term “separately” means separate PLCP and MAC

headers for the reservation messages. That is, each of multiple reservation messages has different

PLCP and MAC headers.

       WSOU attempts to cure the error made in drafting but WSOU’s arguments introduce

more ambiguity. Therefore, the term is “not amenable to construction” without a speculation or a

blind guessing, and thus the term is indefinite. See Novo Indus., L.P. v. Micro Molds Corp., 350

F.3d 1348, 1353 (Fed. Cir. 2003). Because the scope of the claims is not “sufficiently definite to

inform the public of the bounds of the protected invention,” the claims defeat the public notice

function and the claims should be found invalid. Halliburton Energy Servs. V. M-I LLC, 514

F.3d 1244, 1249 (Fed. Cir. 2008).


                                                11
        Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 16 of 21




IV.    U.S. Patent No. 9,294,060 (Case No. 6:20-cv-00493-ADA)

       A.      Disputed Term 1: “extracting a feature vector” (Claims 1 and 10)

      WSOU’s Proposed                          Defendants’ Proposed Construction
       Construction
Plain and ordinary meaning      “Indefinite under 35 U.S.C. § 112(b).”
       WSOU alleges that the specification expressly teaches how to extract a feature vector from

the audio signal. WSOU Reply Brief, p. 12. WSOU is incorrect.

       The ’060 patent specification merely states extracting a feature vector from an audio signal

but fails to explain what the recited “extracting a feature vector” means. It is not possible to

determine whether the term means computing a feature vector or extracting a computed feature

vector, and thus, the scope of the claims is not sufficiently definite. WSOU cites multiple portions

of the ’060 patent specification, but none of them answers the question, as discussed below.

       First, WSOU argues that the specification provides support for a plurality of frequency

components. WSOU Reply Brief, p. 13; see also ’060 patent, 2:14-15, Abstract, 29:4-5 (Claim 1),

30:15-17 (Claim 10). The issue here, however, is not whether a feature vector comprises a

frequency domain component and/or a time domain component feature vector. The issue here is

whether the claimed “extracting” means “extracting computed feature vector” or “computing

feature vector.” Therefore, WSOU is incorrect.

       Second, WSOU also argues that the specification provides support for time domain and

frequency domain features. WSOU Reply Brief, p. 13; see also ’060 patent, 10:39-12:27. It is

important to note that the claims do not recite “the feature extractor,” rather “extracting a feature

vector.” For instance, the referenced sections WSOU points to are irrelevant as either disclosing

mapping during signal processing after the claimed extraction, or generating sub-band signals after

the claimed extraction.

       Third, WSOU argues that the specification discloses a feature extractor. WSOU Reply

                                                 12
         Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 17 of 21




Brief, p. 13; see also ’060 patent, 12:29-13:16. As addressed above, however, the claims do not

recite the feature extractor. Additionally, this citation merely describes a type of frequency domain

feature - a centroid of the frequency domain signal, and fails to teach how to extract a feature

vector from the audio signal.

        Fourth, WSOU also argues that the feature extractor comprises time domain feature

components. WSOU Reply Brief, p. 13; see also ’060 patent, 13:16-14:52. Like above, this citation

merely describes types of time domain feature component − gradient index, energy ratio, and voice

activity, but still does not clarify the issue.

        WSOU provides numerous citations from the ’060 patent specification but none of them

explains the meaning of the term. A POSITA would not understand whether the “extracting a

feature vector from the audio signal” means extracting an already computed feature vector from

the audio signal or computing a feature vector using the audio signal.

        The scope of the claims largely depends on the construction of the term. Because the

scope of the claims is not “sufficiently definite to inform the public of the bounds of the

protected invention,” the claims defeat the public notice function and the claims should be found

invalid. Halliburton Energy Servs. V. M-I LLC, 514 F.3d 1244, 1249 (Fed. Cir. 2008).

        B.      Disputed Term 2: “level value is attenuated” (Claims 1 and 10)

      WSOU’s Proposed                             Defendants’ Proposed Construction
       Construction
Plain and ordinary meaning      “Indefinite under 35 U.S.C. § 112(b).”
       First, WSOU argues that plain language of the claims themselves provide that the sub band

energy level is reduced when the power of the audio signal approaches an estimate of the level of

noise in the audio signal. WSOU Reply Brief, p. 14. WSOU is incorrect.

        WSOU incorrectly references the specification. The ’060 patent, 17:34-40 and 18:8-46.

The referenced sections merely describe the attenuation technique, band energy smoother, which

                                                   13
         Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 18 of 21




is merely a tool for attenuation. These specification citations do not explain the standard for

attenuation. For instance, it is unclear whether 1% attenuation of the sub band energy level satisfies

the claimed attenuation, or whether only 99% attenuation of the sub band energy level is the

claimed attenuation—or somewhere in between such as 20% or more attenuation can be

considered as the attenuation.

        Second, WSOU also argues that the term “attenuation” is not a degree, and all that is

required is an attenuation. In other words, by the plain language of the claims, and in light of the

specification, any attenuation is sufficient to satisfy this term.” WSOU Reply Brief, p. 14. WSOU

is incorrect.

        The attenuation can only be detected by measuring. However, the ’060 patent specification

does not provide standards for measuring the attenuation. Because the ’060 patent fails to provide

standards to guide a skilled artisan on the meaning of “the sub band energy level value is attenuated

when the power of the audio signal approaches an estimate of the level of noise in the audio signal,”

it is insolubly ambiguous, rendering the phrase indefinite. See, Secor View Techs. LLC v. Nissan

N. Am., Inc., No. 12-3306 (FSH), 2013 WL 6147788, at 4 (D.N.J. Nov. 21, 2013); see also

Halliburton Energy Servs., Inc. v. M–I LLC, 514 F.3d 1244, 1249-50 (Fed. Cir. 2008); see also

Berkheimer v. HP Inc., 881 F.3d 1360, 1363-64 (Fed. Cir. 2018).

        Third, WSOU further argues that the specification includes an exemplary embodiment. The

’060 patent, 18:36-40; see also WSOU Reply Brief, p. 15. WSOU is incorrect. This citation merely

describes that the attenuation occurs according to the difference between the energy but does not

disclose the standard for measuring attenuation.

        C.      Disputed Term 3: “spectral shape parameter” (Claims 1 and 10)

      WSOU’s Proposed                           Defendants’ Proposed Construction
       Construction


                                                 14
          Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 19 of 21




    Plain and ordinary meaning   “A sub band energy level value or a sub band gain factor
                                 based on the sub band energy level value”
          WSOU argues that the claimed spectral shape parameter should not be limited to a sub

band energy level value or a sub band gain factor based on the sub band energy level value. WSOU

Reply Brief, p. 15. WSOU is incorrect. As discussed in ZTE Defendants’ Opening Brief, the ’060

patent only discloses two types of spectral shape parameters—sub band energy level and sub band

gain factor. Thus, Defendants’ proposed construction is based on the ’060 patent specification in

which the claims are construed in context of.

          WSOU also argues that “[a]bsent disclaimer or lexicography, the plain meaning of the

claim controls,” based on the holding of Toshiba Corp. v. Imation Corp., 681 F.3d 1358, 1369

(Fed. Cir. 2012). WSOU Reply Brief, p. 15. WSOU is incorrect. Toshiba 2 does not apply here

because the facts are completely different. Unlike Toshiba, here, the ’060 patent specification does

not disclose any spectral shape parameter other than the sub band energy level value and the sub

band gain factor. WSOU also fails to provide any name of purported additional spectral shape

parameters. Thus, WSOU attempts to expand the scope without a boundary and courts did not

allow such improper expansion of the scope of the claims. Therefore, this Court should not allow

such improper expansion of the scope of the claims.

V.        CONCLUSION

          For the foregoing reasons, Defendants request that the Court adopt Defendants’ proposed

constructions.




2
  In Toshiba, Appellees argued that the DVD recited must be limited to two-sided discs while the
patent specification clearly describes that “DVDs may be one-sided or two-sided.” Toshiba at
1366. Appellees did not argue that there was a disclaimer limiting the scope of claim 1 or the
patentee acted as its own lexicographer. Therefore, the Court stated that “[a]bsent disclaimer or
lexicography, the plain meaning of the claim controls.” Toshiba at 1369.
                                                15
      Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 20 of 21




DATED: May 7, 2021                   Respectfully submitted,

                                         /s/Lionel M. Lavenue
                                         Lionel M. Lavenue
                                         Virginia Bar No. 49,005
                                         lionel.lavenue@finnegan.com
                                         FINNEGAN, HENDERSON, FARABOW,
                                         GARRETT & DUNNER, LLP
                                         1875 Explorer Street, Suite 800
                                         Reston, VA 20190
                                         Phone: (571) 203-2700
                                         Fax:     (202) 408-4400

                                         ATTORNEY FOR DEFENDANTS




                                    16
        Case 6:20-cv-00490-ADA Document 74 Filed 05/07/21 Page 21 of 21




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on May 7, 2021.

                                                            /s/Lionel M. Lavenue
                                                            Lionel M. Lavenue




                                               17
